Citation Nr: 0833820	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  05-07 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence, to include as secondary to service-connected post 
traumatic stress disorder.

2.  Entitlement to service connection for substance abuse, to 
include as secondary to service-connected post traumatic 
stress disorder.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disorder, to include as secondary to nicotine 
dependence.

4.  Entitlement to an effective date prior to July 8, 2004 
for the grant of service connection for post traumatic stress 
disorder.

5.  Entitlement to an initial evaluation in excess of 50 
percent for post traumatic stress disorder.

6.  Entitlement to a total disability rating based on 
individual unemployability.



REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from December 1965 
to December 1968.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Wichita, Kansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA) and Board remand.

The issues of entitlement to service connection for nicotine 
dependence and substance abuse, to include as secondary to 
service-connected post traumatic stress disorder (PTSD) and 
entitlement to service connection for chronic obstructive 
pulmonary disorder (COPD), to include as secondary to a 
service-connected disability, are addressed in the remand 
portion of the decision below and are remanded to the RO via 
the Appeals Management Center, in Washington, DC.


FINDINGS OF FACT

1.  In November 1995 and February 2003 rating decisions, the 
RO denied service connection for post traumatic stress 
disorder (PTSD) and those decisions are final.

2.  A claim to reopen the issue of entitlement to service 
connection for PTSD was received by VA on July 8, 2004.

3.  Evidence sufficient for stressor verification was not 
submitted until July 8, 2004.


4.  A June 23, 2005 VA examination diagnosed PTSD based on a 
verified stressor.

5.  Prior to December 31, 2007, post traumatic stress 
disorder (PTSD) was manifested by occupational and social 
impairment with reduced reliability and productivity due to 
symptoms such as depression, sleep difficulty, nightmares, 
anger, intrusive thoughts, startle response, and difficulty 
establishing and maintaining effective relationships.  The 
evidence also showed the veteran had was fully oriented, with 
good judgment, logical thought process, good communication, 
clear speech, was close with his family, and had some 
friends.

6.  On and after December 31, 2007, PTSD is manifested by 
social and occupational impairment with deficiencies in most 
areas due to such symptoms as depression, sleep difficulty, 
nightmares, anger, intrusive thoughts, startle response, 
daily panic attacks, continuous hypervigilance, memory 
impairment, near continuous hypervigilance, impaired impulse 
control, and an inability to establish and maintain effective 
relationships.  The evidence also showed the veteran had was 
fully oriented, with good judgment, logical thought process, 
good communication, clear speech, was close with his family, 
and had some friends.

7.  On and after December 31, 2007, the veteran's service-
connected PTSD precluded him from securing or following a 
substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to July 8, 2004 
for the grant of service connection for PTSD have not been 
met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.400(r), 3.156(c) (2007).

2.  The criteria for an initial evaluation in excess of 50 
percent have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

3.  On and after December 31, 2007, the criteria for an 
evaluation of 70 percent, but no more, for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2007).

4.  On December 31, 2007, the criteria for a total disability 
rating for compensation based on individual unemployability 
(TDIU) have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claim for entitlement to TDIU, because 
the claim is being granted in full, VA's statutory and 
regulatory duties to notify and assist are deemed fully 
satisfied.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007).  

With respect to the claims for entitlement to an effective 
date prior to July 8, 2004 for the grant of service 
connection for PTSD and entitlement to an initial evaluation 
in excess of 50 percent for PTSD, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Prior to initial 
adjudication of the veteran's claim to reopen a claim for 
entitlement to service connection for PTSD, an August 2004 
letter satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); see also Kent v. Nicholson, 20 
Vet. App. 1, 9-10 (2006) (holding that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish entitlement to the underlying claim).  
Although notice was not provided to the veteran prior to the 
initial adjudication of the claim informing him that a 
disability rating and an effective date would be assigned 
should the claim of service connection be granted, the Board 
finds that the veteran has not been prejudiced.  "In cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 


substantiated-it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled."  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006).  
Further, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007) (holding that although notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).   

The veteran's service medical records, VA medical treatment 
records, VA examination reports, Social Security 
Administration (SSA) records, and identified private medical 
records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see 
also Dingess/Hartman, 19 Vet. App. 473.

Effective date prior to July 8, 2004

The effective date of a compensation award based on an 
original claim or a claim reopened after final disallowance, 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(r).  For reopened claims, the 
effective date is the date of receipt of the claim to reopen 
or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(r).  

Any application for a benefit that is received after final 
disallowance of an earlier claim will be considered a 
reopened claim if accompanied by new and material evidence.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.160(e) (2007).  
A claim 


is "a formal or informal communication in writing requesting 
a determination of entitlement or evidencing a belief in 
entitlement to a benefit."  38 C.F.R. § 3.1(p) (2007).  
"Any communication or action indicating an intent to apply 
for one or more benefits . . . may be considered an informal 
claim.  Such informal claim must identify the benefit 
sought."  38 C.F.R. § 3.155(a) (2007).  A report of 
examination or hospitalization which meets certain 
requirements will be accepted as an informal claim for 
benefits if the report relates to a disability which may 
establish entitlement.  38 C.F.R. § 3.157(a) (2007).  

If the new and material evidence that served at least in part 
to substantiate the claim, is relevant service department 
records that existed but were not associated with the claims 
file at the time VA first decided the claim, the effective 
date is the date entitlement arose or the date VA received 
the previously decided claim, whichever is later, or such 
other date as may be authorized.  38 C.F.R. § 3.156(c)(1), 
(3).  This provision is not applicable to records that VA 
could not have obtained when it previously decided the claim 
because the records did not exist at that time or because the 
veteran failed to provide sufficient information for VA to 
identify and obtain the records from either the service 
department or the Joint Services Records Research Center 
(JSRRC).  38 C.F.R. § 3.156(c)(2).  Additionally, a 
retroactive disability evaluation resulting from disease or 
injury subsequently service connected on the basis of the new 
evidence from the service department must be supported 
adequately by medical evidence.  38 C.F.R. § 3.156(c)(4).  

In May 1995, the veteran filed a claim for entitlement to 
service connection for PTSD.  At that time, the veteran's 
service personnel records noted that he served in Vietnam 
from April 11, 1967 to April 10, 1968 with the 53rd Signal 
Battalion Corps and at some point, at the Long Binh Post.  
The service records did not demonstrate any combat 
participation, although he was awarded the Vietnam Service 
Medal, the Vietnam Campaign Medal with 60 device, and 
Meritorious Unit Citation with 1 Oak Leaf Cluster.  The 
veteran's service medical records noted that he was treated 
at the 93rd Evacuation Hospital on December 2, 1967 and the 
24th Evacuation Hospital on June 29, 1967.  The veteran did 
not submit any statements or information regarding alleged 
stressors.  There was no PTSD diagnosis of record.  In 
November 1995, the 


RO denied service connection for PTSD because there was no 
evidence of an inservice stressor and no PTSD diagnosis.  The 
veteran did not appeal and the decision was final.  
38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2007).  

In June 2002, the veteran filed a claim to reopen.  The 
veteran provided a statement that he was stationed at Long 
Binh in Vietnam from March or April 1966 to May 1967.  An 
October 2000 VA medical record diagnosed PTSD, but the 
diagnosis was not in compliance with VA regulations because 
it was not based upon a stressor.  See 38 C.F.R. §§ 3.304, 
4.125 (2007).  In February 2003, the RO found there was no 
new and material evidence to reopen the claim for service 
connection because the evidence submitted did demonstrate an 
inservice stressor and thus did not present a new basis for a 
change in the previous decision.  The veteran did not appeal 
and the decision was final.  38 U.S.C.A. § 7105(a); 38 C.F.R. 
§§ 20.302, 20.1103.  

On July 8, 2004, the veteran's attorney submitted another 
claim to reopen.  The attorney noted that she was not aware 
of the dates that the veteran served in Vietnam, but that 
according to attached documents there were attacks on the 
Long Binh Post, in Bien Hoa, Vietnam, on October 29, 1966, 
February 4, 1967, May 12, 1967, November 5, 1967, and 
September 19, 1967.  She requested verification of these 
stressors.  In January 2005, the RO found there was no new 
and material evidence to reopen the claim because the 
evidence submitted did not demonstrate a verified stressor 
upon which to base PTSD and because there was no PTSD 
diagnosis based upon a verified stressor.  The veteran 
appealed.  In an August 2005 rating decision, the RO granted 
service connection for PTSD based on verification from the 
U.S. Armed Services Center for Unit Records Research (now 
JSRRC) that a rocket attack took place on Bien Hoa Air Base 
in May 1967, while the veteran was stationed there.  The RO 
assigned an effective date of July 8, 2004, the date of the 
veteran's claim to reopen.

Under the general rule of effective dates for re-opened 
claims, the veteran is not entitled to an effective date 
prior to July 8, 2004.  38 C.F.R. § 3.400(r).  Here, the 


date of receipt of the claim to reopen is July 8, 2004 and 
the date of entitlement is June 23, 2005, the date of the VA 
examination that provided a PTSD diagnosis in accordance with 
VA regulations.  See 38 C.F.R. §§ 3.304, 4.125.  Thus, the 
proper effective date is the later of the two dates, June 23, 
2005.  An effective date prior to July 8, 2004, therefore, is 
not warranted unless there is 1) evidence of an earlier claim 
to reopen or 2) the new and material evidence was relevant 
service department records that existed but were not 
associated with the claims file at the time VA first decided 
the claim.  See 38 C.F.R. §§ 3.1(p), 3.155(a), 3.156(c)(1), 
(3), 3.157(a), 3.160(e).  

First, however, upon a thorough review of the record, there 
are no documents or evidence of record that constitute an 
informal or formal claim to reopen prior to July 8, 2004.  38 
C.F.R. §§ 3.1(p), 3.155(a), 3.157(a).  Second, prior to the 
July 8, 2004 claim to reopen, the veteran had not provided a 
description of his alleged stressors and had not provided any 
dates of alleged stressors, other than noting that he was 
stationed at Long Binh in Vietnam from March 1966 to May 
1967, which actually contradicted his personnel records 
showing Vietnam service from April 1967 to April 1968.  VA 
thus could not have obtained any stressor verification from 
JSRRC until submission of the veteran's July 8, 2004 claim to 
reopen.  38 C.F.R. § 3.156(c)(2).  Accordingly, an effective 
date prior to July 8, 2004 is not warranted for the grant of 
service connection for PTSD.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Initial evaluation in excess of 50 percent

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the 


average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2007).  In resolving this factual issue, the Board may only 
consider the specific factors as are enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that this rule does not apply here, 
because the current appeal is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for this disability.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  Instead, evidence 
contemporaneous with the claim and the initial rating 
decision are most probative of the degree of disability 
existing when the initial rating was assigned and should be 
the evidence "used to decide whether an original rating on 
appeal was erroneous."  Fenderson, 12 Vet. App. at 126.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for 
separate periods of time.  Fenderson, 12 Vet. App. at 126.

By an August 2005 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent evaluation 
under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective July 
28, 2004.  In September 2005, the veteran filed a notice of 


disagreement regarding the evaluation.  In a January 2006 
statement of the case, the RO assigned a 50 percent 
evaluation, effective July 28, 2004.  In March 2006, the 
veteran filed a substantive appeal.

In an October 2003 VA medical record, the veteran reported 
his mood was consistently good on the medication, but that he 
had nightmares.  The veteran denied suicidal and homicidal 
ideations.  The examiner found the veteran oriented to time, 
person, and place, with a congruent affect, good attire and 
grooming, good insight and judgment, logical thoughts, clear 
and coherent speech, and no evidence of delusional thoughts.  
The diagnoses were major depressive disorder and PTSD.  The 
GAF score was 55 which contemplates moderate symptoms, for 
example, a flat affect and circumstantial speech, or 
occasional panic attacks, or moderate difficulty in social, 
occupational, or school functioning, such as having few 
friends, and conflicts with peers or co-workers.  See QUICK 
REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994) 
(DSM-IV).

In a November 2003 private mental status examination, the 
veteran reported a current good mood and an "OK" outlook.  
He denied recurring troublesome thoughts or thoughts of 
harming himself or others.  He stated that he had been a 
mechanic, but due to his temper problems he ended up being a 
general shop manager and contract inspector for 19 years 
until July 1997, when he quit because he was getting in 
trouble because of his temper.  The veteran reported that he 
got along well with his sisters, wife, and children, and had 
some friends.  The veteran was alert, oriented, cooperative, 
and anxious with an appropriate affect.  The examiner found 
that from a psychiatric standpoint, the veteran could adapt 
to job settings, especially in situations with little 
interaction with others.  

In an April 2004 VA medical record, the veteran reported 
nightmares, weird dreams, and poor quality sleep with initial 
insomnia.  The veteran denied suicidal and homicidal 
ideations.  The examiner found the veteran was oriented to 
time, person, and place, with a congruent affect, good attire 
and grooming, good insight and judgment, logical thoughts, 
clear and coherent speech, and no evidence of delusional 
thoughts.  The diagnoses were major depressive disorder and 
PTSD.  A 


GAF score of 50 was assigned, which signifies serious 
symptoms, for example suicidal ideation, severe obsessional 
rituals, and frequent shoplifting; or any serious impairment 
in social, occupational, or school functioning, for example 
having no friends and being unable to keep a job.  See DSM-IV 
at 46-47.  In a May 2004 letter, a VA examiner noted that the 
veteran's PTSD symptomatology included severe sleep 
disturbance, nightmares, flashbacks, intrusive thoughts, 
hypervigilance, anger/aggression, difficulty with 
relationships, avoidance of war-related information, and 
overall social and occupational dysfunction.  The examiner 
noted that the PTSD with depression and his back disorder 
made it virtually impossible for him to be gainfully 
employed.  

A June 2004 SSA decision found the veteran permanently and 
totally disabled due to a back disorder, PTSD, COPD, and 
effects of long-term alcohol abuse.  

In a July 2004 VA medical record, the veteran reported 8 
hours of sleep per night.  The veteran denied suicidal and 
homicidal ideations.  The veteran was oriented to time, 
person, and place, with a congruent affect, good attire and 
grooming, good insight and judgment, logical thoughts, clear 
and coherent speech, and no evidence of delusional thoughts.  
The diagnoses were PTSD and major depressive disorder.  The 
GAF score was 50, which signifies serious symptoms, for 
example suicidal ideation, severe obsessional rituals, and 
frequent shoplifting; or any serious impairment in social, 
occupational, or school functioning, for example having no 
friends and being unable to keep a job.  See DSM-IV at 46-47.  
In a May 2005 VA record, the veteran reported some insomnia, 
occasional war-related nightmares, feelings of worthlessness, 
depression but not on a daily basis, temper flare-ups, and an 
increased startle response.  He denied suicidal or homicidal 
ideations.  The examiner found the veteran was oriented to 
time, person, and place, with a congruent affect, good attire 
and grooming, good insight and judgment, logical thoughts, 
clear and coherent speech, and no evidence of delusional 
thoughts.  The diagnoses were PTSD and major depressive 
disorder and the GAF score was 48, which signifies serious 
symptoms or any serious impairment in social, occupational, 
or school functioning.  See DSM-IV at 46-47.

A June 2005 VA PTSD examination was conducted.  The veteran 
reported that he did not feel motivated to do things, and 
rated his mood and energy as 4 out of 10.  He reported that 
he passed the day by reading, watching TV, and sometimes 
working on a puzzle or putting a model together with a 
grandson.  The veteran stated his sleep was better with a 
medication change although he still had occasional 
nightmares.  He reported that he had been a mechanic, service 
manager, and a contract manager in a commissary for 18 years.  
The veteran stated that he had been married for 37 years and 
had a good relationship with his wife and 3 children.  He had 
a few friends, at least a few of whom are close, but had 
slowly withdrawn from activities.  He used to be fairly 
involved in veteran's activities.  Now, he has the grandkids 
over and that is about the extent of his socialization.  

The examiner found the veteran was fully oriented without 
impairment of thought process or communication, delusions, 
hallucinations, memory loss or impairment, obsessive or 
ritualistic behavior, panic attacks, or impaired impulse 
control.  There was normal speech, normal eye contact and 
behavior, no suicidal or homicidal thoughts, and a normal 
ability to maintain personal hygiene.  There was depression, 
sleep impairment, recurrent and intrusive distressing 
recollections, recurrent distressing dreams, intense 
psychological distress at exposure to internal or external 
cues that symbolize or resemble an aspect of the traumatic 
event, avoidance, markedly diminished interest or 
participation in significant activities, feeling of 
detachment or estrangement from others, a restricted range of 
affect, with immediate family excluded, irritability or 
outbursts of anger, difficulty concentrating, hypervigilance, 
and an exaggerated startle response.  The examiner found that 
the veteran's PTSD caused social impairment and occupational 
impairment due to anger outbursts, impatience, and being less 
understanding with the kids.  The diagnosis was chronic mild 
PTSD, with depressive features.  The GAF score was 50, which 
signifies serious symptoms, for example suicidal ideation, 
severe obsessional rituals, and frequent shoplifting; or any 
serious impairment in social, occupational, or school 
functioning, for example having no friends, and being unable 
to keep a job.  See DSM-IV at 46-47.

In a December 2005 VA medical record, the veteran reported a 
poor mood, a worsening memory, and increasing agitation.  He 
reported occasional nightmares, intrusive thoughts, and 
flashbacks.  The veteran denied homicidal or suicidal 
ideations.  The examiner found the veteran oriented to time, 
person, and place, with a congruent mood, good attire and 
grooming, good insight and judgment, logical thoughts, clear 
and coherent speech, and no evidence of delusional thoughts.  
The diagnoses were PTSD and major depressive disorder.  The 
GAF score was 48, which signifies serious symptoms, for 
example suicidal ideation, severe obsessional rituals, and 
frequent shoplifting; or any serious impairment in social, 
occupational, or school functioning, for example having no 
friends, and being unable to keep a job.  See DSM-IV at 46-
47.  In a January 2006 VA record, the veteran reported a 
stable mood and depression.  The examiner found the veteran 
cooperative and oriented to time, person, and place, with 
normal thought content.  In a March 2006 VA record, the 
veteran reported memory loss, sporadic war-related 
nightmares, and intrusive thoughts triggered by being idle.  
The examiner found the veteran oriented to time, person, and 
place, with a congruent mood, good attire and grooming, good 
insight and judgment, logical thoughts, clear and coherent 
speech, and no evidence of delusional thoughts.  The 
diagnoses were PTSD and major depressive disorder.  The GAF 
score was 49, which signifies serious symptoms or any serious 
impairment in social, occupational, or school functioning.  
See DSM-IV at 46-47.

In a December 2007 VA PTSD examination, the veteran reported 
daily and severe intrusive thoughts, nightmares, flashbacks, 
avoidance of thoughts and memories of the trauma, loss of 
interest, social detachment and isolation, sleep problems, 
anger problems, and an exaggerated startle response.  He 
reported concentration difficulty, an impaired thought 
process, and debilitating panic attacks most nights.  The 
veteran denied ritualistic behaviors of an obsessive 
compulsive nature, audio and visual hallucinations, and 
suicidal or homicidal ideations or attempts.  The veteran 
stated that his wife was supportive and accommodating of his 
symptoms.  He reported poor relationships with his 2 sons and 
no social relationships, although he attended a small church.  
Otherwise, he reported that he self-isolated, avoided groups 
of people if possible, and engaged in solitary hobbies such 
as model cars and reading.  He reported there had been no 
physical altercations since his last examination.  The 
veteran stated that at his last job, it had gotten to a point 
where 


his coworkers didn't want him to be around and he was going 
to hurt someone.  He stated that he couldn't handle the 
stresses of work and dealing with other people.  

Upon examination, the veteran was oriented to person, place, 
time, and event, with a restricted range of affect, good 
grooming, understandable communication, clear and coherent 
speech, fair eye contact, intact long term memory, and no 
delusions.  There was short term memory impairment.  The 
veteran demonstrated the full range of depressive symptoms, 
including low mood and energy, sleep difficulty, feelings of 
guilt and worthlessness, poor concentration, and thoughts of 
death.  He also exhibited classic anxiety patterns, including 
near constant hypervigilance, worry, and pervasive 
generalized anxiety in relation to being around people.  
There was reduced interest in previously enjoyable activities 
with prominent withdrawal from activities, social detachment, 
and a foreshortened sense of his own future.  The examiner 
determined that the veteran's capacity for adjustment was 
poor.  The examiner diagnosed chronic severe PTSD that 
pervasively impacted every area of the veteran's life in a 
negative manner.  A GAF score of 45 was assigned, which 
contemplates serious symptoms, for example suicidal ideation, 
severe obsessional rituals, and frequent shoplifting; or any 
serious impairment in social, occupational, or school 
functioning, for example no friends, and being unable to keep 
a job.  See DSM-IV at 46-47.  The examiner noted that the 
veteran's PTSD caused occupational and social impairment with 
deficiencies in most areas due to such symptoms as thinking 
difficulty, mood disorder, panic, depression, poor impulse 
control associated with anger problems, prominent difficulty 
in adapting to any stressful circumstances, and the inability 
to establish and maintain most any relationship in a work 
setting.  The examiner did not find that the veteran's PTSD 
resulted in total occupational and social impairment, but 
noted that the veteran did have difficulty some activities of 
daily living, memory loss, and persistent danger associated 
with severe anger problems.  

The veteran's initial 50 percent evaluation contemplates 
occupational and social impairment with reduced reliability 
and productivity due to symptoms such as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; 


impairment of short- and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

The Board finds that the evidence of record does not support 
an initial evaluation in excess of 50 percent, but supports a 
70 percent evaluation on and after December 31, 2007.  The 
level of occupational and social impairment due to a 
psychiatric disorder is the primary consideration in 
determining the severity of a psychiatric disorder for VA 
purposes and not all the symptoms listed in the rating 
criteria must be present in order for a rating to be 
warranted.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) 
(finding that the psychiatric symptoms listed in the rating 
criteria are not exclusive, but are examples of typical 
symptoms for the listed percentage ratings).  

First, the veteran's GAF scores must be assessed.  The GAF is 
a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health - illness."  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) (quotation omitted).  A GAF score is highly 
probative, as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  Here, the 
veteran's GAF score was 55 in October 2003, which reflects 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  See DSM-IV at 46-47.  
The remaining GAF scores from 2003 through 2007 were 50, 50, 
48, 50, 48, 49, and 45, which reflect serious symptoms or any 
serious impairment in social, occupational, or school 
functioning.  See DSM-IV at 46-47.  A 50 percent evaluation 
is warranted for occupational and social impairment with 
reduced reliability and productivity due to various symptoms 
and a 70 percent rating is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to various symptoms.  38 C.F.R. § 4.130, Diagnostic Code 
9411.  All of the veteran's GAF scores since 2003 indicate 
serious symptoms or serious impairment in social, 
occupational, or school functioning.  These scores are 
adequately reflected in a 50 


percent evaluation which is assigned for impairment due to 
reduced reliability and productivity but do not foreclose the 
assignment of a 70 percent evaluation which is assigned for 
impairment with deficiencies in most areas.  

Second, then, all the pertinent evidence of record must be 
considered and the decision must be based on the totality of 
the evidence in accordance with all applicable legal 
criteria.  See Carpenter, 8 Vet. App. at 242.  Throughout the 
time period, the veteran consistently reported nightmares and 
sleep difficulty and denied suicidal or homicidal ideations.  
In 2003, the veteran reported an "OK" mood.  The veteran 
reported that he quit his last job because he was getting in 
trouble because of his temper.  The veteran reported that he 
got along with well his sisters, his wife, and his children, 
and had some friends.  In May 2004, the veteran reported 
flashbacks, intrusive thoughts, hypervigilance, 
anger/aggression, difficulty with relationships, and 
avoidance of war-related information.  Beginning in 2005, the 
veteran began reporting depression, increased anger, a 
startle response, memory loss, intrusive thoughts, and 
flashbacks.  The veteran reported that he passed the day by 
reading, watching TV, or sometimes working on a puzzle or 
putting a model together with a grandson.  He spent 18 years 
as a contract manager in a commissary.  He had been married 
for 37 years to his current wife with 3 children, with whom 
he had a good relationship.  He had a few friends, at least a 
few of whom are close, but had slowly withdrawn from 
activities.  Now, his grandkids were his only socialization.  
In 2007, the veteran reported substantially the same 
symptomatology, but also reported debilitating nightly panic 
attacks, self-isolation, solitary hobbies, and no social 
relationships.

The objective evidence of record consistently noted the 
veteran was depressed but fully oriented, with a congruent 
affect, good hygiene and grooming, good insight, good 
judgment, logical thoughts, clear and coherent speech, and no 
evidence of delusional thoughts.  A November 2003 private 
examiner found that from a psychiatric standpoint, the 
veteran could adapt to job settings, especially in situations 
with little interaction with others.  The May 2004 VA 
physician noted that it was impossible for the veteran to 
work due to his back disorder and PTSD.  The June 2004 SSA 
examiner noted the veteran was disabled in part, due to his 


PTSD.  In the June 2005 VA examination, there was 
irritability or outbursts of anger, difficulty concentrating, 
hypervigilance, and an exaggerated startle response but no 
hallucinations, memory loss, obsessive thoughts, panic 
attacks, or impaired impulse control.  The examiner noted 
mild PTSD.  The examiner also noted, however, markedly 
diminished interest or participation in significant 
activities, feeling of detachment or estrangement from 
others, restricted range of affect, with immediate family 
excluded.  PTSD caused social impairment and occupational 
impairment, due to anger outbursts, impatience, and being 
less understanding with the kids.  At the December 2007 VA 
examination, the examiner found substantially the same 
symptomatology but additionally noted almost daily panic 
attacks, short term memory impairment, near continuous 
hypervigilance, pervasive anxiety about being around people, 
and impaired impulse control.  Moreover, the examiner found 
there was occupational and social impairment with 
deficiencies in most areas due to such symptoms as thinking 
difficulties, mood disorder, panic attacks, depression, poor 
impulse control associated with anger problems, prominent 
difficulty in adapting to any stressful circumstances, and 
the inability to establish and maintain most any relationship 
in a work setting.  The examiner also noted, however, that 
there was not total social and occupational impairment.

The evidence thus shows that prior to December 31, 2007, 
there was social and occupational impairment with reduced 
reliability and productivity due to such symptoms as sleep 
difficulty, nightmares, depression, anger, intrusive 
thoughts, and startle response.  Moreover, the veteran had 
difficulty establishing and maintaining effective social and 
occupational relationships.  But the evidence does not 
demonstrate deficiencies with respect to family relations, 
judgment, thinking, and mood - the medical evidence 
demonstrates good judgment, logical thoughts, OK mood 
although there was depression, and the veteran was close with 
his wife, children, siblings, and has a few friends, although 
he was not social outside of that group.  Moreover, the 
evidence does not demonstrate an inability to establish and 
maintain effective relationships.  Accordingly, a 70 percent 
evaluation is not warranted.  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (providing that a 70 percent rating is warranted 
for occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to 


such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships).  

But at the December 31, 2007 examination, the examiner noted 
worsening PTSD symptomatology and occupational and social 
impairment with deficiencies in most areas, due to thinking 
difficulty, mood disorder, panic attacks, depression, poor 
impulse control associated with anger problems, prominent 
difficulty in adapting to any stressful circumstances, and 
the inability to establish and maintain occupational 
relationships.  Accordingly, as of December 31, 2007, a 70 
percent evaluation is for assignment.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (noting that a 70 percent rating is 
warranted for PTSD manifested by occupational and social 
impairment with deficiencies in most areas).  

A 100 percent evaluation, however, is not for application.  
Although the December 2007 VA examiner found the veteran was 
in danger due to his anger problems, the examiner also found 
the veteran was not totally socially impaired, and noted that 
the veteran was fully oriented, with good grooming, clear and 
coherent speech, and no delusions or long term memory loss.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (providing that a 100 
percent rating is warranted for total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name).

The Board finds that evaluations in excess of those assigned 
here are not warranted at any time during the period 
pertinent to this appeal.  See 38 U.S.C.A. 5110 (West 2002); 
see also Fenderson, 12 Vet. App. at 126.

Entitlement to TDIU 

VA will grant TDIU when the evidence shows that the veteran 
is precluded, by reason of his service-connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  
TDIU benefits are granted only when it is established that 
the service-connected disabilities are so severe, standing 
alone, as to prevent the retaining of gainful employment.  
38 C.F.R. § 4.16(a).  The relevant issue is not whether the 
veteran is unemployed or has difficulty obtaining employment, 
but whether the veteran can perform the physical and mental 
acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).  

TDIU may be assigned, where the schedular rating is less than 
total, where, if there is only one disability, the disability 
is rated at 60 percent or more, or where, if there are two or 
more disabilities, at least one disability is rated 40 
percent or more and there is sufficient additional disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. § 4.16(a).  Where these percentage requirements are 
not met, entitlement to benefits on an extraschedular basis 
may be considered when the veteran is unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities, and consideration is given to 
the veteran's background including his employment and 
educational history.  38 C.F.R. § 4.16(b).  The Board does 
not have the authority to assign an extraschedular TDIU in 
the first instance.  Bowling v. Principi, 15 Vet. App. 1 
(2001).  

The Board finds that the evidence of record supports 
entitlement to TDIU.  The veteran has the following service-
connected disabilities:  PTSD, evaluated as 50 percent 
disabling, effective July 8, 2004, and evaluated as 70 
percent disabling, effective December 31, 2007, and 
laceration scar of the scalp, which is evaluated as 
noncompensable.  Thus, prior to December 31, 2007, the 
veteran did not meet the 


schedular criteria, but as of December 31, 2007, the veteran 
does meet the schedular criteria.  See 38 C.F.R. §§ 4.25, 
4.26 (2007).  Thus as of December 31, 2007, the requirements 
are met because the veteran has two disabilities, his PTSD is 
rated at 70 percent and the combined disability evaluation is 
70 percent.  38 C.F.R. § 4.16(a).  Moreover, the evidence of 
record demonstrates that the veteran is unable to obtain and 
maintain, by reason of service-connected disabilities, any 
form of gainful employment consistent with his education and 
occupational experience.  38 C.F.R. § 4.16(b).  A December 
2007 VA psychiatric examination was conducted by a clinical 
psychologist.  Upon a review of the claims file and interview 
and examination of the veteran, the examiner opined that the 
veteran was unemployable as a direct result of his severe 
PTSD.  Accordingly, TDIU is warranted.

TDIU was not warranted prior to December 31, 2007, on an 
extraschedular basis because the evidence of record does not 
demonstrate that prior to meeting the schedular criteria, the 
veteran was unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities.  In a January 2003 private medical record, the 
veteran reported that he worked multiple jobs after discharge 
including mechanic work.  He stated that he quit many jobs 
and was fired due to conflicts with coworkers and bosses and 
alcohol abuse.  He reported that he worked 18 years in civil 
service jobs at McConnell Air Force Base including commissary 
work and quality control.  He stated that at his last job he 
would fly off the handle, was written up by his bosses, and 
people were afraid of him and did not want to be around him.  
He denied violent behavior, but reported getting in people's 
faces and cursing.  He had not worked since 1997 and stated 
he could not do so due to his physical and psychological 
problems.  The examiner concluded that the veteran may have 
some potential to work at a job that did not require 
significant interaction with others, but probably would have 
difficulty working effectively with multiple people for a 
sustained period of time.

In a November 2003 private mental status evaluation, the 
veteran reported that he was a mechanic for a period of time 
but had temper problems and ended up being a general shop 
manager at a car dealership.  The veteran stated he then 
worked at McConnell Air Force Base as a contract inspector 
for 19 years until July 1997.  He 


stated he was getting in trouble due to his temper and he had 
to either quit or get fired.  The examiner found the veteran 
had adequate understanding and memory functions to handle a 
job.  There was adequate concentration and persistence, 
appropriate following of instructions, and appropriate 
interaction, although he reported difficulty getting along 
with coworkers and authority figures in the past.  The 
examiner concluded that from a psychiatric standpoint, the 
veteran was able to adapt to job settings especially if 
little interaction with others was required.  

A December 2003 SSA Disability Determination found the 
veteran disabled due to COPD and an anxiety related disorder.  
In a May 2004 letter, a VA mental health care provider and 
psychiatrist noted that the veteran's PTSD and depression and 
back problems made it virtually impossible for him to be 
gainfully employed.  In a May 2007 statement, the veteran 
stated that he worked at the commissary from October 1984 to 
November 1997.  He stated that nobody would work with him 
because they were scared of him.  At the December 2007 VA 
respiratory disorders examination, the veteran stated that he 
worked as an auto mechanic after service discharge, then 
worked at the McConnell Air Force Base commissary from 1987 
to 1993.  He stated he had been unable to work since 1993 due 
to his health problems.  
Thus, prior to December 31, 2007, the evidence of record does 
not show that the veteran was unemployable due to only to his 
service-connected disorders.  Accordingly, the RO's decision 
not to refer this issue for extraschedular consideration was 
correct.

ORDER

An initial evaluation in excess of 50 percent for PTSD is 
denied.

On and after December 31, 2007, a 70 percent evaluation for 
PTSD is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

An effective date prior to July 8, 2004 for service-connected 
PTSD is denied.

On and after December 31, 2007, TDIU is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits


REMAND

In a March 2007 Board remand, the RO was instructed to 
provide various examinations, including a psychiatric 
examination, regarding the veteran's claims for entitlement 
to service connection for nicotine dependence and substance 
abuse, to include as secondary to PTSD, and claim for 
entitlement to COPD, to include as secondary to a service-
connected disability.  The remand contained instructions 
regarding the required medical opinions, to include that the 
psychiatric examiner provide the following opinions:  (1) did 
the veteran's PTSD cause him to use tobacco products after 
service and 2) did the veteran's PTSD cause or permanently 
worsen his substance abuse disorder?  

Although the RO obtained December 2007 examinations, it 
appears that the psychiatric examiner did not provide 
adequate opinions.  The examiner noted that the veteran used 
tobacco and alcohol as a stress relief strategy to deal with 
PTSD symptoms for many years, but opined there was no 
connection because the consensus of other mental health 
professionals was that mental disorders do not cause an 
individual to use nicotine or substances, that there is no 
one-to-one connection with PTSD as a cause of substance or 
nicotine abuse, and that not all patients with PTSD abuse 
substances or nicotine.  

Accordingly, the examiner did not provide an opinion 
regarding the etiology of nicotine dependence and substance 
abuse that was based individually on the veteran, rather than 
on general medical principles, and did not provide an opinion 
regarding whether the veteran's PTSD permanently worsened or 
aggravated the veteran's substance abuse disorder.  The 
veteran is thus entitled to remand for an additional medical 
opinion regarding the etiology of the tobacco and substance 
abuse disorders.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) (holding that RO compliance with remand directives is 
not optional or discretionary and the Board errs as a matter 
of law when it fails to ensure remand compliance).

The Board also finds that remand is required regarding the 
claim for entitlement to service connection for COPD, to 
include as secondary to a service-connected 


disability, because the claim is inextricably intertwined 
with the claim for entitlement to service connection for 
nicotine dependence.  Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (holding that issues are inextricably intertwined 
and must be considered together when a decision concerning 
one could have a significant impact on the other).

Accordingly, the case is remanded for the following action:

1.  The RO must request an opinion from 
the same VA examiner who conducted the 
December 2007 psychiatric examination.  
Upon a review of the claims file, the 
March 2007 Board remand, and this remand, 
the examiner must provide the following 
opinions:  1) did the veteran's PTSD cause 
him to use tobacco products after service, 
and 2) did the veteran's PTSD cause or 
permanently worsen his substance abuse 
disorder.  The RO must instruct the 
examiner to address the following:  the 
conclusions in the December 2007 
examination that the veteran used tobacco 
and substances to relieve the symptoms of 
PTSD, the June 2005 VA PTSD examiner's 
opinion that in order to cope with his 
PTSD symptomatology the veteran began 
drinking heavily, and the abstracts and 
articles submitted by the veteran, to 
include "PTSD 101 Course Transcript," 
"Prevalence of Nicotine and Opium 
Dependence among Psychiatric In-
patients," "PTSD and incidence of 
nicotine, alcohol, and other drug 
disorders in persons who have experienced 
trauma," "Stress and Substance Abuse," 
"Association of smoking and nicotine 
dependence with trauma and PTSD in the 
general population," "Improving the 
rates of quitting smoking for veterans 
with PTSD," "VA/DoD Clinical Practice 
Guideline," "Smoking and Mental 
Illness," and "Anxiety and depressive 
disorders in tobacco dependence."  If the 
examiner determines that a 


new examination is required, one must be 
conducted.  If the same examiner is not 
available, the RO must afford the veteran 
a new comprehensive psychiatric 
examination.  All pertinent symptomatology 
and findings must be reported in detail.  
Any indicated diagnostic tests and studies 
must be accomplished.  The claims file and 
a copy of the December 2007 remand and 
this remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  The examiner must 
provide answers to the above-noted 
questions and address the above-noted 
items.  If an opinion cannot be provided 
without resort to speculation, it must be 
noted in the report.  The rationale for 
all opinions expressed must be provided.  
The report prepared must be typed.

2.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claims, and that 
the consequences for failure to report for 
a VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  

4.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims for entitlement to 
service connection for nicotine 
dependence, substance abuse disorder, and 
COPD must be readjudicated.  If the claims 
remain denied, a supplemental statement of 
the case must be provided to the veteran 
and his representative.  After the veteran 
and his representative have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


